Title: Dolley Payne Madison to James Madison, 7 December 1826
From: Madison, Dolley Payne Todd
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                Thursday—
                            
                        
                        The weather & roads have continued bad—as if expressly to keep me within my bereavd Domicil—and I
                            have had a great mind to give way to gloomy thoughts and sad conclusions—but that I shd. be ashamed to have profitted so
                            little by the example of fortitude & forbearance, I am so sensible of in you my beloved—my friend and monitor! I
                            recd. the Presidents speech this Evg—and like it pretty well, it being that sort of paper, which cannot excite in me,
                            either admiration or execration—With some readers it may the latter, as he persists in a conviction of the expediency of
                            our being represented at the Congress of Panama—but again, he gives the antidote in his last few lines, on the subject of
                            our departed Patriots,—so well expressed, that feelings of sympathy, must mingle in the enmity of the politician—In my
                            last, I acknowledged the rect. of yours, dated monday night—since which, nothing new has occured with us—I shall send to
                            the office in the morg. & hope to hear again from you. I have not a line from the north since you left me. 
                        Friday Evg
                        Sam has just brought me yours, with Lucy’s enclosed—I rejoiced to see, that you continued well—Lucy writes
                            in good spirits—says her son’s are in Virga—that Maria Todd is married to Crittendon that she heard Payne had accepted
                            the place of Purser on board some ship—
                        
                            
                                
                            
                        
                    